Citation Nr: 9917974	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-44 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the character of the former service member's military 
discharge precludes entitlement to Department of Veterans 
Affairs (VA) benefits (other than basic eligibility for 
health care and related benefits authorized under Chapter 17, 
Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 administrative decision 
issued by the Atlanta, Georgia VA Regional Office (RO).


FINDINGS OF FACT

1.  The appellant had a period of active military service in 
the United States Navy from February 1986 to August 1990.

2.  He enlisted in the Navy on February 10, 1986, for an 
obligated term of four years and was discharged on May 24, 
1990, with an honorable discharge for the sole purpose of 
reenlisting on May 25, 1990.  However, notwithstanding his 
reenlistment, his first period of service was not set to 
expire until June 25, 1990, due to an extension of that 
service period for lost time.

3.  The Navy certified that the appellant was not eligible 
for complete separation when discharged on May 24, 1990.

4.  The appellant received an "other than honorable" 
discharge from the Navy in August 1990 by reason of wrongful 
use of a controlled substance in violation of Article 112a of 
the Uniform Code of Military Justice.  He avoided trial by 
special courts-martial by acceptance of an administrative 
discharge under other than honorable conditions by admitting 
guilt to the drug use charge.

5.  The appellant's violation of Article 112a of the Uniform 
Code of Military Justice in May 1990 while on active duty in 
the Navy constituted an offense involving moral turpitude.



CONCLUSION OF LAW

The appellant's military service in the Navy from February 
1986 to August 1990 is considered for VA purposes as having 
been rendered under dishonorable conditions as a result of 
commission of an offense involving moral turpitude (wrongful 
use of a controlled substance), precluding entitlement to VA 
benefits other than health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 101(2), 501 (West 1991); 38 C.F.R. §§ 3.12, 
3.13 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant received an "other than honorable" discharge 
from the United States Navy in August 1990 by reason of 
wrongful use of a controlled substance 
(amphetamine/methamphetamine) in violation of Article 112a of 
the Uniform Code of Military Justice (UCMJ).  He avoided 
trial by special courts-martial by acceptance of an 
administrative discharge under other than honorable 
conditions by admitting guilt under the aforementioned UCMJ 
provision.  Service records disclosed that the appellant used 
the above-cited controlled substance while on active duty on 
or about May 28, 1990.  A urinalysis test disclosed his use 
and he admitted to the accuracy of the urinalysis results.  
In his defense, however, he argued to his Navy superiors that 
he had been drinking heavily on the night in question, and 
therefore, he could not recall specifically whether he used 
narcotics.  Nevertheless, he admitted to "very bad 
judgment" on his part for being in a place where drugs were 
and also in consuming alcohol to the extent that he became 
impaired enough not to know if he took the drugs or not.

Regarding his active duty dates, the record reflects that the 
appellant originally enlisted in the Navy on February 10, 
1986, for four years (to expire on February 9, 1990).  
However, after extending his enlistment one additional year, 
to expire on February 9, 1991, canceling that extension but 
extending an additional four months to expire on June 9, 
1990, which was later extended to June 25, 1990, due to time 
lost, the appellant was discharged on May 24, 1990, with an 
honorable discharge for the sole purpose of reenlisting on 
May 25, 1990 for three years (set to expire on May 24, 1993).  
But, as noted above, the second period of service was 
terminated prior to its completion on August 10, 1990, by 
reason of the UCMJ violation and his acceptance of an other 
than honorable discharge in lieu of special courts-martial 
proceedings for the drug charge.

With respect to his initial period of service, the National 
Personnel Records Center (NPRC) informed the VA in April 1994 
that the Navy had certified that the appellant was not 
eligible for a complete separation at the time of his 
reenlistment in May 1990, presumably because that period of 
service had been extended to June 25, 1990, and thus, the 
reenlistment did not come at the end of a completed obligated 
period of service.  See Request for Information, VA Form 70-
3101-4, dated April 19, 1994.  VA is bound by the findings of 
the service department with respect to the type or 
classification of service members' military service and 
discharge therefrom.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Analysis

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.12(a) (1998).

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (1998).

The term "discharge or release" includes the satisfactory 
completion of the period of active military, naval or air 
service for which a person was obligated at the time of entry 
into such service in the case of a person who, due to 
enlistment or reenlistment, was not awarded a discharge or 
release from such period of service at the time of such 
completion thereof and who, at such time, would otherwise 
have been eligible for the award of a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(18) (West 1991).

However, no matter what the character of discharge, benefits 
are not be payable if a service member was discharged under 
one of the following conditions:  As a conscientious objector 
who refused to perform military duty; by reason of a general 
courts-martial; by resignation of an officer for the good of 
the service; as a deserter; as an alien during hostilities; 
or by reason of an absence without official leave (AWOL) for 
a continuous period of at least 180 days.  38 U.S.C.A. § 5303 
(West 1991); 38 C.F.R. § 3.12(c) (1998).

If one of the above conditions is not applicable and the 
service member's discharge was not characterized as 
"honorable" or "dishonorable," then VA is required to 
determine whether the discharge was issued "under conditions 
other than dishonorable."  38 C.F.R. § 3.12(a).  A discharge 
by reason of one or more of the following offenses is by VA 
regulation considered dishonorable:

(1)  Acceptance of an undesirable 
discharge to escape trail by general 
court-martial.

(2)  Mutiny or spying.

(3)  An offense involving moral 
turpitude.  This includes, generally, 
conviction of a felony.
(4)  Willful and persistent misconduct.  
This includes a discharge under other 
than honorable conditions, if it is 
determined that it was issued because of 
willful and persistent misconduct.  A 
discharge because of a minor offense will 
not, however, be considered willful and 
persistent misconduct is service was 
otherwise honest, faithful and 
meritorious.

(5)  Homosexual acts involving 
aggravating circumstances or other 
factors affecting the performance of 
duty.

38 C.F.R. § 3.12(d) (1998).

VA regulations provide that a discharge to reenlist is a 
"conditional discharge" if it was issued during 
"peacetime" service, which in this case, would describe the 
appellant's entire active duty service.  38 C.F.R. 
§ 3.13(a)(3) (1998).  The entire period of service under the 
aforementioned circumstances constitutes one period of 
service and entitlement to VA benefits is determined by the 
character of the final termination of such period of active 
service.  38 C.F.R. § 3.13(b) (1998).

However, despite the fact that a conditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:

(1) The person served in the active 
military, naval or air service for the 
period of time the person was obligated 
to serve at the time of entry into 
service;

(2) The person was not discharged or 
released from such service at the time of 
completing that period of obligation due 
to an intervening enlistment or 
reenlistment; and
(3) The person would have been eligible 
for a discharge or release under 
conditions other than dishonorable at 
that time except for the intervening 
enlistment or reenlistment.

38 C.F.R. § 3.13(c) (1998).

The appellant's protestations to the contrary, the 
uncontroverted facts in this case readily dispose of the 
issue presented on appeal.  He essentially contends that his 
period of honorable service between February 1986 and May 
1990 is qualifying service for purposes of basic eligibility 
for VA benefits.  However, as indicated above, applicable VA 
regulations provide that the entire period of service in 
cases where a peacetime era service member, such as the 
appellant, reenlisted shall constitute one period of service 
and entitlement to VA benefits is determined by the character 
of the final termination of such period of service.  38 
C.F.R. § 3.13(a)(3), (b).  The appellant's military service 
was terminated in August 1990, prior to the completion of his 
obligated service (set to expire on May 24, 1993) by reason 
of the UCMJ violation and his acceptance of an other than 
honorable discharge in lieu of special courts-martial 
proceedings for the drug charge.  As a result, his entire 
period of military service was under "other than honorable" 
conditions.  Hence, in view of the termination of such 
service by the drug charge, the Board finds, as did the RO, 
that he is barred from eligibility for VA benefits by reason 
of an offense involving "moral turpitude."

In a published opinion, VA's General Counsel stated that 
criminal offenses involve "moral turpitude" for purposes of 
veterans benefits if they are willful, gravely violate moral 
standards, and are committed without justification or legal 
excuse and would be the type expected to cause harm or loss 
to person or property.  In this regard, discretion of 
criminal justice system to treat the offender as a juvenile 
or adult is irrelevant.  The test is whether the offender 
knew or should have known the act was wrong and was 
sufficiently mature to perform military service requiring 
integrity and commitment to responsibility.  VAOPGC 6-87 
(Feb. 5, 1988).

In the Board's judgment, the appellant's admitted violation 
of the UCMJ, Art. 112a, in May 1990 while on active duty in 
the Navy falls within the purview of the General Counsel's 
definition of an offense involving moral turpitude.  
Notwithstanding his excuse that he used bad judgment and was 
drinking, the fact of the matter is that he committed a 
criminal offense that he in all likelihood knew was wrong 
(and should have if he didn't), and without legal 
justification, at a point in his military service when he was 
more than sufficiently mature to understand would be the type 
of action that could undermine his abilities to perform his 
duties as a trustworthy and honorable soldier.  The use 
and/or possession of illegal narcotics is a serious criminal 
offense that carries with it severe penalties under both 
civil and military law.  Article 112a of the UCMJ provides 
that such offenses are punished "as a court-martial may 
direct," the military's most severe form of bringing formal 
criminal charges and punishment against service members.  
Although the appellant's service was otherwise creditable 
prior to the offense, it must be pointed out that his service 
was abruptly terminated due to the aforementioned criminal 
offense.  The Board further finds no evidence indicating that 
the appellant was insane at the time he committed the offense 
which led to his administrative discharge in August 1990.

The enumerated conditions under which an exception to the 
"one period of service" rule applies, the satisfaction of 
which would effectively allow the appellant to bifurcate his 
periods of honorable and "other than honorable" service for 
purposes of basic eligibility for VA benefits, have not been 
met in this case.  38 C.F.R. § 3.13(c) (1)-(3) (1998).  As 
indicated above, the NPRC informed the RO in April 1994 that 
the Navy had certified that the appellant was not eligible 
for a complete separation at the time of his reenlistment in 
May 1990.  At that point, he had committed to serve through 
June 25, 1990, on account of an extension of his first period 
of service due to lost time, and hence, when he reenlisted in 
May 1990, he had not fully completed his first period of 
service.  Hence, he could not be considered unconditionally 
discharge under 38 C.F.R. § 3.13 when he ended his first term 
on May 24, 1990, and reenlisted on May 25, 1990, for an 
additional three years of service.

Accordingly, in light of the fact that the appellant was 
released from military service under conditions which the 
Board finds were dishonorable, basic eligibility for VA 
benefits has not been established.  Therefore, since he does 
not meet the legal requirements for basic eligibility for VA 
benefits under 38 U.S.C.A. § 101(2) (i.e., status as a 
"veteran" with qualifying service), the claim fails as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Reyes v. Brown, 7 Vet. App. 113 (1994) (VA must 
abide by the chronological obligations inherent in its 
adjudicative process, i.e., whether the individual is 
eligible as a claimant, whether a well-grounded claim has 
been submitted, etc.).


ORDER

Entitlement to VA benefits other than health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code, is denied on the basis that the appellant's military 
service is considered for VA purposes as having been rendered 
under dishonorable conditions.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

